t c memo united_states tax_court kevin p mccarthy and candace c mccarthy petitioners v commissioner of internal revenue respondent mccarthy companies llc petitioner v commissioner of internal revenue respondent docket nos 7376-11l 7394-11l filed date kevin p mccarthy for petitioners jon d feldhammer for respondent candace c mccarthy petitioner wife failed to appear at trial the court on its own motion will dismiss petitioner wife from this case for lack of prosecution kevin p mccarthy petitioner husband and mccarthy companies llc petitioner llc remain petitioner husband is the sole member of petitioner llc a disregarded_entity for federal_income_tax purposes we will therefore treat petitioner husband and petitioner llc as one and the same for purposes of this matter unless otherwise noted memorandum findings_of_fact and opinion kroupa judge these collection review matters are before the court because petitioners challenge the propriety of two determination notices see sec_6330 respondent issued the determination notices sustaining two final notices of intent to levy and one notice_of_federal_tax_lien collectively proposed collection actions the sole issue we are asked to decide is whether respondent abused his discretion by relying on information provided by a county tax assessor and a recorder of deeds office in sustaining the proposed collection actions we hold he did not findings_of_fact some facts have been stipulated and are so found the stipulations of facts and their accompanying exhibits are incorporated by this reference petitioner resided in texas at the time he filed the petition petitioner operated several lines of business within the real_estate industry during through years at issue petitioner’s business included purchasing renovating and selling ie flipping houses as well as providing real all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated property title search and foreclosure services petitioner operated throughout counties in texas and arkansas and had approximately employees petitioner got behind on his federal tax reporting and payment obligations and apparently became overwhelmed with the task of becoming current petitioner eventually became current with his federal tax reporting obligations but failed to pay all the liabilities reported on his late-filed tax returns unpaid tax_liabilities respondent thereafter assessed the unpaid tax_liabilities interest and penalties which were well in excess of dollar_figure million when respondent issued the challenged determination notices petitioner proposed an installment_agreement to respondent and submitted collection information statements financial statements as required petitioner disclosed on the financial statements that he owned real_property pincite w louisiana avenue in midland texas west louisiana property real_property pincite mountain springs circle in hot springs arkansas mountain springs property a harley davidson motorcycle a dodge pickup truck a pontoon boat a petitioner husband filed income_tax returns for years and in late petitioner llc filed quarterly tax returns for quarters ending june september and date march june september and date date date june september and date march june september and date and date in mid-2009 the challenged determination notices do not address the tax_return petitioner llc filed for the quarter ending date gmc yukon denali a mitsubishi eclipse a hummer a cadillac a sharebuilder investment account and a life_insurance_policy respondent discovered through his own research that petitioner also owned real_property pincite shore acres drive in hot springs arkansas shore acres property respondent reviewed petitioner’s assets and concluded that petitioner had significant equity available to partially pay his unpaid tax_liabilities respondent repeatedly requested that petitioner borrow against or liquidate his equity so that respondent could consider the proposed installment_agreement respondent informed petitioner that he would not consider the proposed installment_agreement unless and until petitioner borrowed against or liquidated the equity available in his assets petitioner made some attempts to borrow against the available equity in his assets at least one lender denied petitioner’s loan request and at least one lender approved petitioner’s loan request petitioner however neither borrowed against nor liquidated the available equity in his assets respondent’s collection_division therefore ultimately rejected the proposed installment_agreement petitioner appealed the rejection to the collection_appeals_program which upheld the rejection a representative of respondent’s collection_division personally observed and noted the west louisiana property as being in good condition respondent subsequently initiated the proposed collection actions to collect petitioner’s unpaid tax_liabilities petitioner timely requested a collection_due_process_hearing collection hearing to challenge the propriety of the proposed collection actions respondent assigned settlement officer joann mares so mares to conduct the requested collection hearing petitioner argued during the collection hearing that respondent had overvalued the available equity in his assets in this vein petitioner argued he was not the beneficial_owner of the shore acres property petitioner also argued that respondent had attached unduly high values to the mountain view property and the west louisiana property so mares determined petitioner had significant equity available to partially pay his unpaid tax_liabilities accordingly so mares sustained the rejection of the proposed installment_agreement and issued the determination notices to petitioner petitioners timely filed the petitions opinion we must now decide whether respondent abused his discretion in sustaining the proposed collection actions we begin with the general rules that apply to proposed collection actions a collection hearing the commissioner is authorized to collect an unpaid federal tax_liability by lien or levy sec_6321 sec_6331 the commissioner must apprise a taxpayer of the taxpayer’s right to a collection hearing before an officer with the commissioner’s office of appeals appeals officer sec_6320 sec_6330 the appeals officer conducting the collection hearing must determine whether the commissioner will sustain a proposed collection action sec_6330 an appeals officer must take into account certain considerations in making the determination to sustain a proposed collection action id the appeals officer must verify that the commissioner has satisfied all applicable legal and administrative requirements sec_6330 the appeals officer must consider all relevant issues a taxpayer raises sec_6330 finally the appeals officer must balance the intrusiveness of a proposed collection action against the need for effective tax collection sec_6330 a taxpayer dissatisfied with an appeals officer’s determination sustaining a proposed collection action may appeal the determination to this court sec_6330 taxpayers are expected to provide all relevant information requested by the appeals officer for consideration of the facts and issues involved in the collection hearing sec_301_6320-1 sec_301_6330-1 proced admin regs b standard of review we now focus on the standard we apply in determining whether respondent abused his discretion petitioner does not argue the validity of the unpaid tax_liabilities accordingly we review respondent’s sustaining the proposed collection actions for abuse_of_discretion 114_tc_604 114_tc_176 we must therefore determine whether respondent acted in a manner that was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir c rejecting the proposed installment_agreement petitioner makes several arguments contesting the proposed collection actions these arguments serve to advance one theory--that respondent improperly rejected the proposed installment_agreement see sec_6330 a iii we now review respondent’s rejecting the proposed installment_agreement under our standard of review based upon our examining the entire record before us we find respondent did not abuse his discretion petitioner first asserts that so mares abused her discretion by relying on county tax assessor valuations to determine the fair market values of the shore acres property the mountain view property and the west louisiana property petitioner argues so mares erred by not using a licensed real_estate appraiser to determine the fair market values petitioner however cites no authority and we can find no authority that would require so mares to use a licensed real_estate appraiser to determine the fair market values accordingly we disagree that so mares abused her discretion by relying on county tax assessor valuations congress has provided the commissioner with the discretion to enter into an installment_agreement with a taxpayer to facilitate the commissioner’s collecting an unpaid tax_liability sec_6159 see etkin v commissioner tcmemo_2005_ the internal_revenue_manual irm establishes in part the procedures the commissioner will use in determining whether a proposed installment_agreement facilitates the commissioner’s collecting an unpaid tax_liability see friedman v commissioner tcmemo_2013_44 this court has upheld determinations by the commissioner that were based in part on the irm see eg schulman v commissioner tcmemo_2002_129 upholding a settlement officer’s proposed monthly installment_payment computed under irm guidelines the commissioner will consider an installment_agreement proposed by a taxpayer if the taxpayer is unable to fully or partially satisfy an unpaid tax_liability and the installment_agreement will fully satisfy the unpaid tax_liability irm pt date the ability of a taxpayer to fully or partially satisfy an unpaid tax_liability is based at least in part on the taxpayer’s available equity in real_property id pt date the irm requires that the commissioner use fair_market_value in determining a taxpayer’s equity in real_property id pt specifically the commissioner may use real_estate tax assessments to determine fair_market_value of real_property id here so mares followed administrative procedures by relying on county real_property tax assessments to determine the fair market values of the mountain view property the shore acres property and the west louisiana property rather than using a licensed real_estate appraiser see id accordingly her reliance on county real_property tax assessments was not an abuse_of_discretion petitioner also asserts so mares abused her discretion by not considering a letter petitioner submitted regarding the value of the west louisiana property we are not so convinced the letter petitioner submitted was a market evaluation of the west louisiana property not an appraisal of that property so mares petitioner also submitted a market evaluation for real_property pincite erie avenue in midland texas erie avenue property so mares did not include the value of the erie avenue property in her determination of how much equity petitioner must liquidate before respondent could consider the proposed installment_agreement received and considered the market evaluation letter the record reflects that so mares placed little to no weight on the market evaluation letter rather so mares relied on the midland county real_property tax assessor’s valuation of the west louisiana property and respondent’s own observations of the property petitioner has not provided sufficient evidence to establish that so mares’ relying on the midland county real_property tax assessor’s valuation and respondent’s own observations of the property rather than the market evaluation letter was arbitrary capricious or without sound basis in fact or law petitioner next asserts that so mares abused her discretion by concluding that petitioner owned the mountain view property petitioner did not disclose his owning the mountain view property on the financial statements instead respondent discovered this through his own research petitioner argues that although he was the legal owner his mother was in fact the beneficial_owner at the time he proposed the installment_agreement so mares nevertheless included the mountain view property’s value in her calculation of petitioner’s available equity it appears that a substantial part of petitioner’s business has been searching real_property titles throughout counties in texas and arkansas as such it strikes us as ironic that petitioner now argues that so mares abused her discretion by relying on the same sort of real_property title searching that gave rise at least in part to petitioner’s unpaid tax_liabilities irrespective of this irony petitioner failed to provide so mares with evidence of this alleged beneficial_ownership arrangement so mares therefore did not abuse her discretion by relying on the ownership of the mountain view property as recorded in the garland county arkansas recorder of deeds office see sec_301_6320-1 sec_301_6330-1 proced admin regs a taxpayer is expected to provide relevant information for an appeals officer to consider during a collection hearing petitioner finally asserts that so mares abused her discretion by not setting a specific date by which petitioner had to liquidate his assets petitioner argues the irm required so mares to provide him with a specific deadline respondent in turn provides authority to the contrary see sec_301_6320-1 q a-e9 e q a-e9 proced admin regs stating there is no deadline by which an appeals officer is required to issue a determination notice see also kuretski v commissioner tcmemo_2012_262 accordingly so mares did not abuse her discretion by not providing petitioner with a specific deadline by which he had to liquidate the equity in his assets before she could consider petitioner claims that he offered to provide evidence of this beneficial_ownership arrangement but that so mares refused all of his calls we find this claim incredible and therefore place no weight on it whether he could pay the unpaid tax_liabilities through the proposed installment_agreement moreover petitioner did not provide any credible_evidence that he would have been willing to borrow against or liquidate his available equity had so mares actually provided him with a specific deadline d statute_of_limitations petitioner finally argues that the statute_of_limitations on collection should not be suspended during the collection hearing and the present proceeding petitioner fails however to cite any authority that would support his argument as is the case with deficiency notices the statute_of_limitations on collection is suspended while the case is pending see sec_6330 see also adams v commissioner tcmemo_2013_92 petitioner requested the collection hearing and filed the petition the statute_of_limitations on collection is therefore suspended e conclusion petitioner did not raise any other meritorious challenges to so mares’ determination to sustain the proposed collection actions nor did petitioner otherwise introduce any credible_evidence or make persuasive arguments that would convince us that so mares acted in a manner that was arbitrary capricious or without sound basis in fact or law the record reflects that so mares verified that respondent satisfied all applicable legal and administrative requirements considered all relevant issues petitioner raised and balanced the intrusiveness of the proposed collection actions against the need for effective tax collection see sec_6330 we therefore conclude so mares did not abuse her discretion by sustaining the proposed collection actions we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order of dismissal and decision will be entered in docket no 7376-11l and decision will be entered for respondent in docket no 7394-11l
